Case 20-16154-EPK Doci17_ Filed 09/08/20 Page1of2

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT -OF FLORIDA
www.fisb.uscourts.zov
CHAPTER 13 PLAN (Individual Adjustment of Debts)
Original Plan
Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
La Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

 

 

 

DEBTOR: _Joy Simo Gregory JOINTDEBTOR: _CASENO.: 20-16154 EPK _

SS#:  xxx-xx-4044 SS#:

L NOTICES
To Debtors: Plans that do not comply with Jocal rules and judicial rulings may not be confirmable. All plans, amended

plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
pursuant to Local Rules 2002-1(C)(5), 3015-1€B)(2), and 3015-2. Debtor(s) must commence plan payments
within 30 days of filing the chapter 13 petition or within 30 days of entry of the order converting the case to
chapter 13. : ‘

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
claim may be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIL. Debtor(s) must
check one box on each line listed below in this section to state whether the plan includes any of the
following:

 

i The valuation of a secured claim, set out in Section 111, which may result ina 7 Included afiNot included
i partial payment or no payment at all to the secured creditor

| Avoidance of a judicial lien or nonpossessory, nonpurchase-money security
:interest, set out in Section ILL

i Nonstandard provisions, set out in Section VIII : ? Included iv; Not included
IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S) ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays forthe benefit of the creditors the amounts listed below, including
trustee's fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full
10%, any unused amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1.$__96.76 formonths 1 to 60.

 
 

 

| Included iw Not included

 

 

 

 

B. DEBTOR(S)' ATTORNEY'S FEE: [NONE £) PRO BONO

Total Fees: $4,650.00 = __— Total Paid: $3,170.00 Balance Due: $1,540.00
Payable $61.60

____ ‘month (Months 1 to 25)

 

Allowed fees under LR 2016 _1(B)(2) are itemized below: |
$4,500.00 for Chapter 13 Bankruptcy, and costs in the amount of $150.00

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
if. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: "| NONE

[Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

Wells Fargo Bank, N.A. Total Secured Claim: $659.06
POB 14487
Des Moines, LA 50309 Payments: $26.36/mo. (Months 1 to 25)

Account No. 8140

B. VALUATION OF COLLATERAL: ‘yi NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
UPON YOU PURSUANT TO BR 7004 AND LR 3015-3.

C. LIEN AVOIDANCE [¥! NONE

LF-31 (rev. 10/3/17) Page | of 2

Software Copyright(c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 20-16154-EPK Doci17 Filed 09/08/20 Page 2 of 2

Debtor(s): Joy Simo Gregory Case number:

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section-shall not
receive a distribution from the Chapter 13 Trustee.

wi NONE

DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not-receive a distribution from
the Chapter 13 Trustee.

TV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S-C. §507 and 11 U.S.C. §1322(a)(4)}
B. INTERNAL REVENUE SERVICE: i¥/NONE

C. DOMESTIC SUPPORT OBLIGATION(S): ivi NONE 7} CURRENT AND PAID OUTSIDE

D. OTHER: vi NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A.Pay $87.89 _ /month (Months 26 to 60 )}

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date. :
_ Tf checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims. i

C. SEPARATELY CLASSIFIED: 57, NONE

 

poe

Vi EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
relief in this section shall not receive.a distribution from the Chapter 13 Trustee.

VIL = =INCOME TAX RETURNS AND REFUNDS: 7) NONE
VIL NON-STANDARD PLAN PROVISIONS: iv! NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

] declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

/ __ ieeoppeuy Debtor 99 | A | a0 Joint Debtor
y Simo Greg CO Date! Date

Debtor
Attorney with permission to sign Date
on Debtor's behalf

 

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIIL

LF-31 (rev. 10/3/17) Page 2 of 2
Software'Copyright-(c) 1996-2020 Best Case, LLC - www,bestcase.com Best Case Bankruptcy.

 
